Citation Nr: 1542387	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  05-29 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right leg disorder as secondary to service-connected degenerative disc disease (ddd) of the lumbar spine.  

2.  Entitlement to an increased evaluation for ddd of the lumbar spine.  

3.  Entitlement to a total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Fritzie M. Vammen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In May 2006, the Veteran testified via video-conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In April 2007 the Board issued a decision adjudicating the appealed issues.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In September 2008 the Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties) vacating that decision and remanding the matter to the Board for compliance with the instructions in the joint motion.  

In the joint motion the Parties agreed that VA must obtain records of the Veterans' claim for disability benefits from the Social Security Administration (SSA).  The Parties also agreed that examinations of record were inadequate for rating the Veteran's disabilities on appeal.  

To address this, the Board remanded the case to the RO in January 2010 for further development.  There has been compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board apologies for the many delays in the full adjudication of this case. 
FINDINGS OF FACT

1.  The RO granted service connection for mild radiculopathy, right lower extremity associated with ddd of the lumbar spine in an April 2014 rating decision.  

2.  The Veteran's ddd of the lumbar spine has never resulted in ankylosis or any incapacitating episodes or in more than mild incomplete paralysis of the right lower extremity.  

3.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction over a claim of entitlement to service connection for a right leg disorder secondary to ddd of the lumbar spine.  38 U.S.C.A. § 7104(a) (West 2014).

2.  The criteria for a higher rating or ratings for ddd of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic Code 8520 (2015).  

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was established for residuals lumbosacral strain with degenerative changes in a January 2001 rating decision and a 20 percent initial disability rating was assigned, effective in February 2000.  In an August 2002 Decision Review Officer Decision, the description of the disability was changed to ddd, lumbar spine and the rating was increased to 40 percent, effective October 31, 2001.

On June 1, 2004, VA received the Veteran's claims of entitlement to an increased rating for his service-connected ddd of the lumbar spine and for right leg nerve damage secondary to his service connected lumbar spine disability.  That same month, VA received the Veteran's claim of entitlement to a TDIU.  He indicated that he last worked in May 2002 and at that time he became too disabled to work.  

In his VA Form 9 substantive appeal, dated in September 2005, he stated that he was unemployable due to his service-connected back condition.  

During the May 2006 Board hearing, the Veteran testified that his back condition prevented him from doing anything - he reported that he could not walk, sit, stand, or lift very much.  He also reported that he could walk only 50 feet without pain.  He reported that his right leg disability was a burning in the thigh and his belief that this was due to his back disability pinching nerves.  As to the TDIU issue, the Veteran reported that he had last worked as a forklift driver and was laid off from that position and had not worked since.  

In an April 2014 rating decision, the RO granted service connection for mild radiculopathy, right lower extremity associated with ddd, lumbar spine.  The RO assigned an effective date in April 2012 and an initial 10 percent disability rating under the criteria for rating incomplete paralysis of the sciatic nerve.  This was a full grant of the benefit sought (service connection).  There is no indication of a right leg disability other than the problem now service connected. 

Statute provides that the Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans.  38 U.S.C.A. § 511(a).  All questions in a matter which under § 511(a) is subject to decision by the Secretary shall be subject to one review on appeal by the Secretary.  38 U.S.C.A. § 7104(a).  Final decisions on such appeals shall be made by the Board.  Id.  

As service connection has been granted for radiculopathy of the right lower extremity there remain no questions of fact or law to be decided and the Board does not have jurisdiction over that issue.  The Board will therefore dismiss the appeal as to the issue of entitlement to service connection for a right leg disorder secondary to service-connected ddd of the lumbar spine.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R.  § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Once the maximum rating for limitation of motion for the given joint is reached, § 4.40 and § 4.45 do not provide for a higher rating due to pain.  Johnston, 10 Vet. App. at 85.  In the instant case, 40 percent is the maximum rating for limitation of motion.  

Disabilities of the spine are rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  Intervertebral disc syndrome can, alternately, be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" also found at § 4.71a.  The Veteran's ddd of the lumbar spine is rated under the General Formula and has been assigned Diagnostic Code 5243, for intervertebral disc syndrome.  

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  

The General Formula provides that an evaluation of 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5). 

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the cervical spine is 340 degrees, and the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 60 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id. 

Note (1) states that for purposes of evaluations of intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  

Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  

As noted, the Veteran's radiculopathy of the right leg is rated under the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Those criteria provides that Those criteria provide that an 80 percent rating is assigned where there is complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent disabling.  Id.  Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve are rated as 40, 20, and 10 percent disabling, respectively.  Id.  The Board finds no other applicable schedular criteria for rating this aspect of his lumbar spine disability.  

The term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. See Note under "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Id.  

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section. The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

Of record is a determination by the Social Security Administration (SSA) that the Veteran was disabled since April 2002 with a primary diagnosis of degenerative arthritis of the left knee and a secondary diagnosis of lumbar spondylolisthesis.  

Service connection has been established for a lumbar spine disability but not for a disability of the Veteran's left knee.  

Records associated with the Veteran's claim for disability benefits administered by the Social Security Administration (SSA) include a history that the Veteran finished a twelfth grade education and had previously been employed on the assembly line of an automobile manufacture and drove a forklift.  Also reported by the Veteran was that he had chronic back pain for the last 15 years.  A diagnosis was rendered by a medical doctor of degenerative disc disease of the lumbar spine with spondylolisthesis and lumbar stenosis.  

VA afforded the Veteran an examination of his thoracolumbar spine in August 2004.  The examiner documented the Veteran's reports of constant back pain and noted that he had no incapacitating episodes in the last year.  Measurements of his lumbar spine show that he did not have ankylosis - he had active range of motion in all directions.  Straight leg raising tests were negative, reflexes were 2 plus and equal at the knees and 1 plus and equal at the ankles.  He had 5 plus out of 5 plus strength throughout.  Sensory examination was normal in the disable lower extremity.  He did have some loss of pinprick in the anterior and lateral aspect of the right thigh and at the latera aspect of the left thigh.  

Pursuant to the Board's January 2010 Remand, VA afforded the Veteran an examination of his spine in April 2012.  The examiner documented the Veteran's report that he had numbness of his right thigh, he suffered chronic back pain which prevented him from running caused him to have limited walking ability, and he denied flare-ups.  The examination report contains measurements of the range of motion of the Veteran's thoracolumbar spine.  Those measurements show that he had active range of motion of the spine in all directions, in other words, he does not have ankylosis of the thoracolumbar spine.  

After repetitive range of motion testing the initial range of motion was unchanged.  The examiner indicated that the Veteran had weakened movement, excess fatigability, disturbance of locomotion, interference with sitting, standing and/or weight bearing, and pain on movement.  Also noted was that he had limitation in inability to use stairs and to engage in sports.  The examiner indicated that the Veteran had radiculopathy of the right leg.  

The Veteran was found to have normal strength in the lower extremities for all motions that were tested, providing evidence against this claim.  Reflexes at the knee were absent, reflexes at the right ankle were normal but hypoactive at the left ankle.  Sensory examination was normal for the left lower extremity but decreased for the right knee and upper thigh.  The examiner indicated that the Veteran had radiculopathy, with symptoms of only the right lower extremity.  Those symptoms were mild paresthesias and/or dysesthesias and mild numbness.  Nerve roots involved were for the right side and the severity of his radiculopathy is listed as mild, providing only more evidence against this claim.  There were no other neurological abnormalities and the examiner indicated that the Veteran had not had any incapacitating episodes in the previous twelve months.  

The examiner indicated that the Veteran had constant use of a cane but no other assistive device.  The examiner also indicated that imaging studies documented arthritis.  

As to the impact on his employment, the examiner indicated that his back condition did not impact on his ability to work, providing only more evidence against this claim.  The examiner explained that the Veteran worked as a fork lift driver until 2005 and was then laid off but was able to do the job.  The examiner stated that his former employer had offered to rehire him but would not pay him what the job was worth so the Veteran turned it down.  Such facts only provide more factual evidence against this claim.

These examination reports are evidence against assigning a higher rating for the Veteran's ddd of the lumbar spine.  The evidence is against findings that the Veteran has ever had any incapacitating episodes or ankylosis.  The evidence also is against a finding that the Veteran has ever had more than mild incomplete paralysis of the right lower extremity associated with his lumbar spine disability.  Although there were neurological findings with regard to his left lower extremity, the preponderance of evidence, as shown by the 2012 examination, shows that he has no neurological abnormality of the left lower extremity associated with his lumbar spine disability.  Therefore the appeal as to the schedular evaluation of his spine disability, to include both orthopedic and neurological manifestations, must be denied.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans ddd of the lumbar spine are addressed by criteria found in the rating schedule.  He reports neurological symptoms of the right leg and pain of his lower back.  The criteria for rating neurological disabilities found at 38 C.F.R. § 4.124(a) and for rating disabilities of the spine, found at 38 C.F.R. § 4.71a, taken together with 38 C.F.R. § 4.40 and § 4.45, address all of his symptoms.  His use of a cane is not a symptom, but rather a means of dealing with his symptoms and does not make his disability picture an unusual or extraordinary one.  The regular schedular criteria also allow for higher ratings for greater disability, which the Veteran does not have (for example complete paralysis of the sciatic nerve and ankylosis of the thoracolumbar spine.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has service connected disabilities of PTSD, diabetes mellitus, and residuals scar of the right buttock.  The evidence does not show that these disabilities act together with his spine disability to produce a collective effect that makes his disability picture an unusual or exceptional one.  Rather the record shows that he is compensated appropriately for all of his service connected disabilities.  For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

The evidence is also against a finding that the Veteran's lumbar spine disability, to include his right lower extremity radiculopathy, has rendered him unable to secure and follow a substantially gainful occupation.  Although the Veteran contends that he cannot walk due to his spine disability, he also reports that he can walk 50 feet without pain.  Additionally, the evidence shows that he uses a cane, indicating that he can walk.  Finally, the Board finds that his reports of being unable to do anything are not accurate as he clearly has motion of his spine and is able to function - as shown by the examination reports.  Given the level of disability shown by the objective evidence, the Board concludes that while the Veteran may not be able to work in a physically demanding occupation, his spine disability does not preclude him from sedentary employment.  His education is not so limited as to restrict him to only other than sedentary occupations.  

In fact, as noted above, the examiner stated that his former employer had offered to rehire him but would not pay him what the job was worth so the Veteran turned it down.  Such facts do not support this claim and only provide more probative value to examiners that have repeatedly found the Veteran's conditions to be mild and repeatedly indicating that they do not interfere with his ability to work.  The Board cannot overlook such evidence.   

Although the Veteran has not asserted that his other service-connected disabilities render him unemployable, the Board has considered them within the TDIU finding.  In light of the fact, in particular, that the Veteran has both a service-connected orthopedic disability (the back) and PTSD, as well as others, the Board has given this case a great deal of consideration, carefully considering all evidence of record and the benefit of the doubt doctrine.  However, the more detailed a review of this evidence, the more evidence is found against this claim.  This includes not only the examinations cited, but treatment records and even, at some points, the Veteran's own statements. 

Service connection has been effective for PTSD rated at 30 percent disabling, since December 2012, for diabetes, rated 20 percent disabling, since April 2012, and for residuals scar of the right buttock, rated noncompensable, since December 1982.  There is no evidence to suggest that the scar renders the Veteran unemployable or cause a problem.  VA examined the Veteran in August 2013 with regard to his diabetes.  The examiner indicated that this diabetes mellitus does not impact on his ability to work and there is no evidence indicating that it does, providing more evidence against this claim of high probative value.  

VA also examined the Veteran in April 2013 with regard to his PTSD.  The examiner indicated that his PTSD symptoms are relatively mild and do not preclude employment.  The record does not show that his PTSD renders him unable to secure or follow a substantially gainful occupation.  In this regard, the Board must note the repeated use of the word "mild" by examiners when evaluating the Veteran's service connected disabilities.    

The Board has considered the SSA determination that the Veteran is unemployable for SSA purposes, due to a service-connected and a nonservice-connected disabilities.  The Board finds that the examination reports that show his functional impairment, as well as the Veteran's testimony during the hearing, tend to show that he has not had such functional impairment so as to render him unable to secure and follow a substantially gainful occupation at any time from one year prior to when he filed his claim to the present.  The appeal as to the TDIU issue must therefore be denied.  As the inability to secure and follow a substantially gainful occupation is required under both subsections of 38 C.F.R. § 4.16, and he does not have this inability, no discussion is necessary as to the percentage requirements of subsection (a).  

In summary, the preponderance of evidence is against granting a higher rating or ratings for his lumbar spine disability, to include for neurological and orthopedic manifestations and is against granting a TDIU - for all periods on appeal.  The appeal as to those issues must therefore be denied.  As service connection has been granted for his right leg radiculopathy associated with his ddd of the lumbar spine, the appeal has been satisfied and there remain no questions of law or fact in dispute.  As such, the Board does not have jurisdiction over that issue and the appeal of that issue must be dismissed.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letters sent to the Veteran in June 2004, April 2006, and March 2013.  To the extent that any of the notice was not provided prior to the initial unfavorable adjudication by the RO, the RO readjudicated the claims after the notice was provided, for example in April 2014, thus curing any timing defect.  The examinations, when taken as a whole, clearly address a critical issue in this case:  Is the Veteran unemployable due to his service connected disabilities. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the SSA and private treatment records he submitted.  VA provided adequate examinations in 2004 and 2012 with regard to his spine and provided adequate examinations in 2013 as to the effect of his PTSD and diabetes mellitus on employability.  There is absolutely no indication in this record that yet another examination will provide evidence in support of this claim and significant highly probative evidence that cannot be ignored by the Board only supports the conclusion that further development of this case (and further delays in a case that has been ongoing for more than 10 years) will not provide a basis to grant these claims. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

The appeal as to entitlement to service connection for a right leg disorder as secondary to service-connected ddd of the lumbar spine is dismissed.  

Entitlement to an increased evaluation for ddd of the lumbar spine is denied. 

Entitlement to a TDIU is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


